SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

59
CA 15-01125
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


JULIE L. GARDNER, CLAIMANT-RESPONDENT,

                      V                                          ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 119681.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CELLINO & BARNES, P.C., ROCHESTER (TIMOTHY R. HEDGES OF COUNSEL), FOR
CLAIMANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Nicholas V. Midey,
Jr., J.), entered July 30, 2014. The order, insofar as appealed from,
denied in part the motion of defendant for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court